Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 1 of 15 Page ID #:317



     Brent H. Blakely (SBN 157292)
 1   bblakely@blakelylawgroup.com
     Qiongyue Hu (SBN 319839)
 2   qhu@blakelylawgroup.com
     BLAKELY LAW GROUP
 3   1334 Parkview Avenue, Suite 280
     Manhattan Beach, California 90266
 4   Telephone: (310) 546-7400
     Facsimile: (310) 546-7401
 5
     Attorneys for Plaintiff
 6   Greater Oceans, Inc.
 7   Meghan C. Murphey (SBN 259487)
     meghan@themurpheylawyers.com
 8   Matthew D. Murphey (SBN 194111)
     matt@themurpheylawyers.com
 9   MURPHEY & MURPHEY, A.P.C.
     120 Vantis Drive Suite 300
10   Aliso Viejo, California 92656
     Telephone: (949) 464-4540
11   Facsimile: (562)375-6674
12   Attorneys for Defendant
     Eric Thorstenson
13
14                          UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
     GREATER OCEANS, INC., a          )              CASE NO.: 2:20-cv-11340-FMO-PLAx
17   California Corporation,          )
                                      )
18                                    )              FIRST-AMENDED STIPULATED
                      Plaintiff,      )              PROTECTIVE ORDER
19                                    )
               v.                     )
20                                    )              Assigned to Judge:
                                      )              Hon. Fernando M. Olguin
21   ERIC THORSTENSON, an individual; )
     and DOES 1-10, inclusive,        )              Discovery Matters, Magistrate Judge:
22                                    )              Hon. Paul L. Abrams
                                      )
23                    Defendants.     )
                                      )
24
           Plaintiff Greater Oceans, Inc. (“Plaintiff” or “Greater Oceans”) and Defendant
25
     Eric Thorstenson (“Defendant” or “Thorstenson”) (together with Plaintiff, the
26
     “Parties”) hereby stipulate to Court’s Preferred Form Protective Order as follows:
27
28
                                                 1
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 2 of 15 Page ID #:318



 1   1. GENERAL
 2         1.1 Purposes and Limitations. Discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than prosecuting
 5   this litigation may be warranted. Accordingly, the parties hereby stipulate to and
 6   petition the Court to enter the following Stipulated Protective Order. The parties
 7   acknowledge that this Order does not confer blanket protections on all disclosures or
 8   responses to discovery and that the protection it affords from public disclosure and
 9   use extends only to the limited information or items that are entitled to confidential
10   treatment under the applicable legal principles. The parties further acknowledge, as
11   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
12   them to file confidential information.
13
14         1.2 Good Cause Statement.
15         This action is likely to involve trade secrets, customer and pricing lists and other
16   valuable research, development, commercial, financial, technical and/or proprietary
17   information for which special protection from public disclosure and from use for any
18   purpose other than prosecution of this action is warranted. Such confidential and
19   proprietary materials and information consist of, among other things, confidential
20   business or financial information, information regarding confidential business
21   practices, or other confidential research, development, or commercial information
22   (including information implicating privacy rights of third parties), information
23   otherwise generally unavailable to the public, or which may be privileged or otherwise
24   protected from disclosure under state or federal statutes, court rules, case decisions, or
25   common law. Accordingly, to expedite the flow of information, to facilitate the
26   prompt resolution of disputes over confidentiality of discovery materials, to
27   adequately protect information the parties are entitled to keep confidential, to ensure
28   that the parties are permitted reasonable necessary uses of such material in preparation
                                                  2
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 3 of 15 Page ID #:319



 1   for and in the conduct of trial, to address their handling at the end of the litigation, and
 2   serve the ends of justice, a protective order for such information is justified in this
 3   matter. It is the intent of the parties that information will not be designated as
 4   confidential for tactical reasons and that nothing be so designated without a good faith
 5   belief that it has been maintained in a confidential, non-public manner, and there is
 6   good cause why it should not be part of the public record of this case.
 7
 8   2. DEFINITIONS
 9         2.1 Action: Greater Oceans, Inc. v. Eric Thorstenson, 2:20-cv-11340-FMO-
10               PLA.
11         2.2    “ATTORNEYS-EYES ONLY” Information or Items:                         extremely
12   sensitive “CONFIDENTIAL” Information or Items, the disclosure of which to another
13   Party or Non-Party would create a substantial risk of serious harm that could not be
14   avoided by less restrictive means.
15         2.3 Challenging Party: a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17         2.4 “CONFIDENTIAL” Information or Items: information (regardless of how
18   it is generated, stored or maintained) or tangible things that qualify for protection
19   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20   Statement.
21         2.5 Counsel: Outside Counsel of Record and House Counsel (as well as their
22   support staff).
23         2.6 Designating Party: a Party or Non-Party that designates information or items
24   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
25         2.7 Disclosure or Discovery Material: all items or information, regardless of the
26   medium or manner in which it is generated, stored, or maintained (including, among
27   other things, testimony, transcripts, and tangible things), that are produced or
28   generated in disclosures or responses to discovery in this matter.
                                                 3
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 4 of 15 Page ID #:320



 1         2.8 Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4         2.9 House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         2.10 Non-Party: any natural person, partnership, corporation, association, or
 8   other legal entity not named as a Party to this action.
 9         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
10   this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm that has
12   appeared on behalf of that party, including support staff.
13         2.12 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.14 Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.15 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
24         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26
27
28
                                                  4
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 5 of 15 Page ID #:321



 1   3. SCOPE
 2         The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or extracted
 4   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6   or their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the trial
 8   judge. This Order does not govern the use of Protected Material at trial.
 9
10   4. DURATION
11         Once a case proceeds to trial, all of the court-filed information to be introduced
12   that was previously designated as confidential or maintained pursuant to this
13   protective order becomes public and will be presumptively available to all members
14   of the public, including the press, unless compelling reasons supported by specific
15   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
16   See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006)
17   (distinguishing “good cause” showing for sealing documents produced in discovery
18   from “compelling reasons” standard when merits-related documents are part of court
19   record). Accordingly, the terms of this protective order do not extend beyond the
20   commencement of the trial.
21
22   5. DESIGNATING PROTECTED MATERIAL
23         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
24   Party or Non-Party that designates information or items for protection under this Order
25   must take care to limit any such designation to specific material that qualifies under
26   the appropriate standards. The Designating Party must designate for protection only
27   those parts of material, documents, items, or oral or written communications that
28   qualify so that other portions of the material, documents, items, or communications
                                                5
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 6 of 15 Page ID #:322



 1   for which protection is not warranted are not swept unjustifiably within the ambit of
 2   this Order.
 3         Mass, indiscriminate, or routinized designations are prohibited. Designations
 4   that are shown to be clearly unjustified or that have been made for an improper purpose
 5   (e.g., to unnecessarily encumber the case development process or to impose
 6   unnecessary expenses and burdens on other parties) may expose the Designating Party
 7   to sanctions.
 8         If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         5.2 Manner and Timing of Designations. Except as otherwise provided in this
12   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
13   or ordered, Disclosure or Discovery Material that qualifies for protection under this
14   Order must be clearly so designated before the material is disclosed or produced.
15         Designation in conformity with this Order requires:
16         (a) for information in documentary form (e.g., paper or electronic documents,
17   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
18   Producing Party affix, at a minimum, the legend “CONFIDENTIAL” or
19   “ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL legend” or “AEO
20   legend”), to each page that contains protected material. If only a portion or portions
21   of the material on a page qualifies for protection, the Producing Party also must clearly
22   identify the protected portion(s) (e.g., by making appropriate markings in the
23   margins).
24         A Party or Non-Party that makes original documents available for inspection
25   need not designate them for protection until after the inspecting Party has indicated
26   which documents it would like copied and produced. During the inspection and before
27   the designation, all of the material made available for inspection shall be deemed
28   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                          6
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 7 of 15 Page ID #:323



 1   copied and produced, the Producing Party must determine which documents, or
 2   portions thereof, qualify for protection under this Order. Then, before producing the
 3   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 4   or “AEO legend” to each page that contains Protected Material. If only a portion or
 5   portions of the material on a page qualifies for protection, the Producing Party also
 6   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 7   in the margins).
 8         (b) for testimony given in depositions that the Designating Party identify the
 9   Disclosure or Discovery Material on the record, before the close of the deposition.
10         (c) for information produced in some form other than documentary and for any
11   other tangible items, that the Producing Party affix in a prominent place on the exterior
12   of the container or containers in which the information is stored the as
13   “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” (as the case may be). If only
14   a portion or portions of the information warrants protection, the Producing Party, to
15   the extent practicable, shall identify the protected portion(s).
16         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
17   to designate qualified information or items does not, standing alone, waive the
18   Designating Party’s right to secure protection under this Order for such material. Upon
19   timely correction of a designation, the Receiving Party must make reasonable efforts
20   to assure that the material is treated in accordance with the provisions of this Order.
21
22   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
23         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
24   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
25         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
26   process under Local Rule 37-1, et seq. Any discovery motion must strictly comply
27   with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
28
                                                  7
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 8 of 15 Page ID #:324



 1         6.3 Burden. The burden of persuasion in any such challenge proceeding shall
 2   be on the Designating Party. Frivolous challenges, and those made for an improper
 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
 4   may expose the Challenging Party to sanctions. Unless the Designating Party has
 5   waived or withdrawn the confidentiality designation, all parties shall continue to
 6   afford the material in question the level of protection to which it is entitled under the
 7   Producing Party’s designation until the Court rules on the challenge.
 8
 9   7. ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1 Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this
12   Action only for prosecuting, defending, or attempting to settle this Action. Such
13   Protected Material may be disclosed only to the categories of persons and under the
14   conditions described in this Order. When the Action has been terminated, a Receiving
15   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the Court or permitted in writing by the Designating Party, a Receiving
21   Party may disclose any information or item designated “CONFIDENTIAL” only to:
22         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
23   employees of said Outside Counsel of Record to whom it is reasonably necessary to
24   disclose the information for this Action;
25         (b) the officers, directors, and employees (including House Counsel) of the
26   Receiving Party to whom disclosure is reasonably necessary for this Action;
27
28
                                                 8
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 9 of 15 Page ID #:325



 1         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 2   is reasonably necessary for this Action and who have signed the “Acknowledgment
 3   and Agreement to Be Bound” (Exhibit A);
 4         (d) the Court and its personnel;
 5         (e) court reporters and their staff;
 6         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 7   to whom disclosure is reasonably necessary for this Action and who have signed the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11         (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
14   not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
16   by the Designating Party or ordered by the Court. Pages of transcribed deposition
17   testimony or exhibits to depositions that reveal Protected Material may be separately
18   bound by the court reporter and may not be disclosed to anyone except as permitted
19   under this Stipulated Protective Order; and
20         (i) any mediator or settlement officer, and their supporting personnel, mutually
21   agreed upon by any of the parties engaged in settlement discussions.
22   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23      IN OTHER LITIGATION
24         If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL,” or “ATTORNEYS’ EYES ONLY” (as the case may be), that
27   Party must:
28
                                                   9
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 10 of 15 Page ID #:326



 1          (a) promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order;
 3          (b) promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or
 5   order is subject to this Protective Order. Such notification shall include a copy of this
 6   Stipulated Protective Order; and
 7          (c) cooperate with respect to all reasonable procedures sought to be pursued by
 8   the Designating Party whose Protected Material may be affected.
 9          If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this action
11   as “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” before a determination by
12   the court from which the subpoena or order issued, unless the Party has obtained the
13   Designating Party’s permission. The Designating Party shall bear the burden and
14   expense of seeking protection in that court of its confidential material and nothing in
15   these provisions should be construed as authorizing or encouraging a Receiving Party
16   in this Action to disobey a lawful directive from another court.
17
18   9. A    NON-PARTY’S          PROTECTED           MATERIAL        SOUGHT        TO     BE
19      PRODUCED IN THIS LITIGATION
20          (a) The terms of this Order are applicable to information produced by a Non-
21   Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS EYES
22   ONLY.” Such information produced by Non-Parties in connection with this litigation
23   is protected by the remedies and relief provided by this Order. Nothing in these
24   provisions should be construed as prohibiting a Non-Party from seeking additional
25   protections.
26          (b) In the event that a Party is required, by a valid discovery request, to produce
27   a Non-Party’s confidential information in its possession, and the Party is subject to an
28
                                                 10
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 11 of 15 Page ID #:327



 1   agreement with the Non-Party not to produce the Non-Party’s confidential
 2   information, then the Party shall:
 3         (1) promptly notify in writing the Requesting Party and the Non-Party that some
 4   or all of the information requested is subject to a confidentiality agreement with a
 5   Non-Party;
 6         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 7   Order in this Action, the relevant discovery request(s), and a reasonably specific
 8   description of the information requested; and
 9         (3) make the information requested available for inspection by the Non-Party,
10   if requested.
11         (c) If the Non-Party fails to seek a protective order from this Court within 14
12   days of receiving the notice and accompanying information, the Receiving Party may
13   produce the Non-Party’s confidential information responsive to the discovery request.
14   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
15   any information in its possession or control that is subject to the confidentiality
16   agreement with the Non-Party before a determination by the Court. Absent a court
17   order to the contrary, the Non-Party shall bear the burden and expense of seeking
18   protection in this Court of its Protected Material.
19
20   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this
23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
24   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
25   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
26   persons to whom unauthorized disclosures were made of all the terms of this Order,
27   and (d) request such person or persons to execute the “Acknowledgment and
28   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                             11
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 12 of 15 Page ID #:328



 1   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2      PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 7   may be established in an e-discovery order that provides for production without prior
 8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 9   parties reach an agreement on the effect of disclosure of a communication or
10   information covered by the attorney-client privilege or work product protection, the
11   parties may incorporate their agreement in the stipulated protective order submitted to
12   the Court.
13
14   12. MISCELLANEOUS
15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order, no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
21   ground to use in evidence of any of the material covered by this Protective Order.
22         12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material at issue; good cause must be shown in the request to file under seal.
26   If a Party’s request to file Protected Material under seal is denied by the Court, then
27   the Receiving Party may file the information in the public record unless otherwise
28   instructed by the Court.
                                                 12
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 13 of 15 Page ID #:329



 1   13. FINAL DISPOSITION
 2         After the final disposition of this Action, within 60 days of a written request by
 3   the Designating Party, each Receiving Party must return all Protected Material to the
 4   Producing Party or destroy such material. As used in this subdivision, “all Protected
 5   Material” includes all copies, abstracts, compilations, summaries, and any other
 6   format reproducing or capturing any of the Protected Material. Whether the Protected
 7   Material is returned or destroyed, the Receiving Party must submit a written
 8   certification to the Producing Party (and, if not the same person or entity, to the
 9   Designating Party) by the 60 day deadline that (1) identifies (by category, where
10   appropriate) all the Protected Material that was returned or destroyed, and (2) affirms
11   that the Receiving Party has not retained any copies, abstracts, compilations,
12   summaries or any other format reproducing or capturing any of the Protected Material.
13   Notwithstanding this provision, counsel are entitled to retain an archival copy of all
14   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
15   correspondence, deposition and trial exhibits, expert reports, attorney work product,
16   and consultant and expert work product, even if such materials contain Protected
17   Material. Any such archival copies that contain or constitute Protected Material
18   remain subject to this Protective Order as set forth in Section 4 (DURATION).
19   \\\
20   \\\
21   \\\
22   \\\
23   \\\
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\
                                                13
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 14 of 15 Page ID #:330



 1   14. VIOLATION OF ORDER
 2         Any violation of this Order may be punished by any and all appropriate
 3   measures including, without limitation, contempt proceedings and/or monetary
 4   sanctions.
 5
 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD,
 7
 8   Dated: September 1, 2021,                           /s/ Brent H. Blakely
                                                         Brent H. Blakely
 9                                                       Qiongyue Hu
                                                         Attorneys for Plaintiff Greater
10                                                       Oceans, Inc.
11   Dated: September 1, 2021,                           /s/ Matthew D. Murphey
12                                                       Mathew D. Murphey
                                                         Meghan C. Murphey
13                                                       Attorneys for Defendant Eric
                                                         Thorstenson
14
15
                   ATTESTATION RE ELECTRONIC SIGNATURES
16
           The filer of this document attest that all other Signatories to this document, on
17
     whose behalf this filing is submitted, concur as to the content and have authorized
18
     their signature and filing of the document.
19
20
           Dated: September 1, 2021                     By: s/ Matthew D. Murphey
21                                                            Matthew D. Murphey
22
23   IT IS SO ORDERED.
24
25   DATED: September 9, 2021                           By:
                                                              Honorable Paul L. Abrams
26
                                                              United States Magistrate Judge
27
28
                                                   14
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
Case 2:20-cv-11340-FMO-PLA Document 32 Filed 09/09/21 Page 15 of 15 Page ID #:331



 1                            EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
           I, _______________________________________________ [print full name],
 3
     of __________________________________________________ [print full address],
 4
     declare under penalty of perjury that I have read in its entirety and understand the
 5
     Stipulated Protective Order that was issued by the United States District Court for the
 6
     Central District of California on __________[date] in the case of Greater Oceans, Inc.
 7
     v. Eric Thorstenson, 2:20-cv-11340-FMO-PLA. I agree to comply with and to be
 8
     bound by all the terms of this Stipulated Protective Order and I understand and
 9
     acknowledge that failure to so comply could expose me to sanctions and punishment
10
     in the nature of contempt.
11
           I solemnly promise that I will not disclose in any manner any information or
12
     item that is subject to this Stipulated Protective Order to any person or entity except
13
     in strict compliance with the provisions of this Order.
14
           I further agree to submit to the jurisdiction of the United States District Court
15
     for the Central District of California for the purpose of enforcing the terms of this
16
     Stipulated Protective Order, even if such enforcement proceedings occur after
17
     termination of this action.
18
19
     Date: ______________________________________
20
21
     City and State Where Sworn and Signed: _________________________________
22
23
     Printed Name: _______________________________
24
25
     Signature: __________________________________
26
27
28
                                                15
     [PROPOSED] FIRST-AMENDED STIPULATED PROTECTIVE ORDER
     2:20-cv-11340-FMO-PLA
